Title: To Benjamin Franklin from Harvard College: Vote of Thanks, 24 June 1771
From: Harvard College
To: Franklin, Benjamin


At a Meeting of the President and Fellows June 24th 1771. That the Thanks of this Board be given to Dr. Franklin for his kind remembrance of Harvard College expressed in his many friendly Offices and valuable Donations to this Society, particularly in his late Present to our Library of two accurate Mathematical Treatises of Mr. Maseres; and the learned and elaborate Work of Hoogeveen de Graecis Particulis. They also thank Dr. Franklin for the Pleasure he has given them of placing his Effigies among those of their other Benefactors: and Voted that Professor Winthrop do transmit a Copy of this Vote to Dr. Franklin.
